Citation Nr: 1047336	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis and surgical 
fusion of the lower back.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1960 to December 
1963.  The Veteran had service in the Kansas National Guard from 
June 1976 to December 1982.  He also had service in the Naval 
Reserves from June 1984 to June 1989.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2006 by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a Central Office (CO) hearing in connection 
with the current claim.  The hearing was scheduled for April 
2008, but in March 2008, the Veteran requested that his hearing 
be re-scheduled and held at the Nashville RO.  Having found good 
cause, the undersigned Veterans Law Judge (VLJ) remanded the 
Veteran's claim in May 2008 with instructions that he be afforded 
a Travel Board hearing at the next appropriate opportunity.  The 
hearing was scheduled for November 2008, but the Veteran 
subsequently withdrew his request for a hearing in October 2008, 
citing poor health.  Thus, the Veteran's case will be processed 
as though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704 (2010).

The Veteran's claim was previously before the Board in December 
2008 and remanded at that time for additional evidentiary 
development, to include identification of all VA and non-VA 
sources of treatment for the claimed back disability and 
identification of the Veteran's dates of service, to include 
identification of the branches of service and a determination 
regarding his periods of active duty, active duty training 
(ACDUTRA), and inactive duty training (INACDUTRA).  
Unfortunately, another remand is required for the reasons 
articulated below.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

The Veteran contends that he injured his back in 1985 while on 
ACDUTRA.  Preliminarily, the Board notes that the Veteran had 
active service from November 1960 to December 1963.  Service 
treatment records (STRs) are negative for a diagnosis of or 
treatment for a back disability, and there is no evidence of a 
diagnosis of or treatment for arthritis within one year after 
discharge from service.  

Additional STRs associated with the Veteran's claims file 
revealed that he had a period of service in the Naval Reserves 
from June 1984 to June 1989.  The Veteran was afforded a clinical 
evaluation and physical examination in March 1984 prior to 
enlistment.  The clinical evaluation was essentially normal and 
no evidence of a back disability or arthritis was found.  The 
Veteran described his health as "good," and specifically denied 
ever having arthritis or recurrent back pain.  An annual 
examination performed in July 1985 was similarly negative for a 
back disability or arthritis.  The Veteran again described his 
health as "good," and specifically denied ever having arthritis 
or recurrent back pain.

The Veteran was afforded another annual examination in January 
1987.  A clinical evaluation was essentially normal and no 
evidence of a back disability or arthritis was found.  However, a 
notation on the examination report revealed that the Veteran had 
a "hx of Laminectomy L4-L5 - no residule."  The Veteran 
described his health as "good," and provided a medical history 
in which he specifically denied ever having arthritis or 
recurrent back pain.  A notation on the report of medical history 
indicated that the Veteran had a laminectomy at L4-5 in November 
1985, but that this condition was not considered to be 
disqualifying.

A private treatment note from J. Richardson, M.D. dated April 
1988 stated that the Veteran had spinal fusion surgery in 
February 1988.  Dr. Richardson recommended that the Veteran not 
perform military physical training for a period of six months.  
On the back of this treatment note, the Board observed a series 
of handwritten notes which indicated the following:

Back injury 1985 - discectomy
fusion - 2/88
no further pain.  Not yet returned to 
work.
May return to work in Oct.

AD 60's at 1963.  N.G. 1975-1977.  ANG 4 
yrs.  
N reserves 1984 3 yrs.  discharged
1987 reenlisted for 6 yrs.

An August 1988 STR revealed that the Veteran was "NPQ [not 
physically qualified] @ this time because of lumbar fusion.  
Awaiting medical records."  An addendum dated June 1989 
indicated that the Veteran declined the opportunity to appear 
before a Medical Evaluation Board (MEB) in May 1989.  The 
Veteran was subsequently discharged from the Naval Reserves, 
effective June 8, 1989.

Correspondence obtained in response to the Board's December 2008 
remand order revealed that the Veteran had four (4) days of what 
appeared to be INACDUTRA from October 1, 1985 to December 31, 
1985.  The Board points out that this timeframe encompasses 
November 1985, the alleged time frame of the injury or 
aggravation of pre-existing injury.  However, it remains unclear 
from the evidence of record whether the Veteran had active duty, 
ACDUTRA, or INACDUTRA during November 1985.  The Board also 
points out that, to date, there is no evidence showing that the 
Veteran sustained a back injury either prior to or during 
November 1985.

In light of the information described above, the AMC should 
contact all appropriate service departments, Federal agencies, 
and/or state agencies and request complete copies of the 
Veteran's service treatment and service personnel records, 
including any line of duty determinations and other 
documentation showing an injury occurred in November 1985.  All 
efforts to obtain these records should be fully documented in 
the claims file and once these records are obtained (or upon 
notification that no such records exist), determine whether the 
Veteran was on ACDUTRA or INACDUTRA in November 1985.  An 
attempt should also be made to determine with specificity the 
four (4) dates of what appears to be INACDUTRA from October 1, 
1985 to December 31, 1985. 

The Veteran should also be provided with a duty-to-inform notice 
regarding his service connection claim that complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the Veteran with complete VCAA notification and inform 
him of the type of information and evidence needed to 
substantiate a service connection claim for arthritis and 
surgical fusion of the lower back based on a period of ACDUTRA 
and INACDUTRA.

Furthermore, the Veteran was asked in December 2008 and February 
2009 to provide (or authorize VA to obtain) copies of any and 
all private treatment records from J. Richardson, M.D.  The 
Veteran was advised at those times of the importance of providing 
this information as part of the claim.  In fact, the RO described 
Dr. Richardson's records as "crucial" to the Veteran's claim in 
December 2008.  Unfortunately, however, there is no indication 
that the Veteran provided the requested records nor did he 
authorize VA to obtain them on his behalf.  As the Board finds 
that a remand is necessary for the reasons discussed immediately 
above, it will afford the Veteran one last opportunity to provide 
these records on remand.  In addition, the Veteran should be 
asked to submit information and evidence pertinent to his claim, 
including documents pertaining to his surgeries which he reported 
were at Stillwater Hospital and EMDE Gibert Hospital.  See 
Veteran's VA Form 21-526 received in January 2006 and a VA Form 
21-4138 dated in June 2005.  He should also be asked to provide 
medical evidence or sufficient information to allow the RO to 
request medical evidence from medical sources who treated him for 
back problems prior to 1985 and thereafter.  
 
Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-inform notice to the 
Veteran pursuant to the Veterans Claims 
Assistance Act.  The notice letter must 
provide information about the type of 
evidence necessary to establish service 
connection for arthritis and surgical fusion 
of the lower back based on a period of active 
duty training (ACDUTRA) and inactive duty 
training (INACDUTRA).

2.  Contact the Veteran and request that he 
provide or authorize VA to obtain any and 
all private treatment records pertaining to 
the Veteran from J. Richardson, M.D., 
Stillwater Hospital, EMDE Gibert Hospital and 
any other providers who treated him for his 
back both prior to 1985 and thereafter.  All 
efforts to obtain these records should be 
fully documented.  If these records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Contact all appropriate service 
departments, Federal agencies, and/or state 
agencies and request complete copies of the 
Veteran's service treatment and service 
personnel records for his period of Naval 
Reserve service in November 1985, including 
any line of duty determinations and/or other 
documents which might show evidence of a back 
injury in service.  Another attempt should be 
made to determine whether the Veteran was on 
ACDUTRA or INACDUTRA in November 1985 at 
the time he allegedly injured his back.  An 
attempt should also be made to provide 
specific information and dates regarding the 
four (4) days of what appears to be INACDUTRA 
from October 1, 1985 to December 31, 1985.  
All efforts to obtain these records should be 
fully documented.  If these records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Thereafter, conduct any other development 
deemed warranted, which may include an 
examination.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

